REASONS FOR ALLOWANCE
	Claim 1 and its dependents are allowable because the prior art, particularly US 5,913,412 (Huber) and US 3,668,704 (Conroy) do not teach or render obvious the internal protection device with a flexible cap and a chain of air cushions, with the cap comprising flexible material having a plurality of cavities formed inside the material, the air cushions respectively anchored in the cap’s cavities whose shape, number and depth are dimensioned for combining with the air cushions to improve shock-absorbing properties of the helmet in which the protection device is removably disposed. The chain of air cushions is formed by two walls of plastic material bound at their periphery and including a main band formed by a plurality of air cushions for protecting the user’s neck, a first side band joined to the main band and formed by a plurality of cushions for protecting one temple and one cheek of the user, a second side band joined to the main band and formed by a plurality of air cushions for protecting the other temple and other cheek of the user, and a central band joined to the main band between the first and second side bands and formed by a plurality of air cushions for protecting the user’s neck and parietal bone. 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732